Citation Nr: 1313888	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  09-22 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to an evaluation in excess of 30 percent for residuals of a left ankle sprain.  

4.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1971, including service in the Republic of Vietnam from November 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  The Veteran also appeals from 
an October 2009 rating decision, in which the RO increased the disability rating for residuals of a left ankle sprain to 30 percent, effective June 26, 2009. 

In March 2010, the Veteran testified at a Travel Board hearing before a Veterans Law Judge.  During the course of this appeal, the Veterans Law Judge who conducted the March 2010 hearing retired from employment with the Board.  After being informed of this, the Veteran elected the option of having a new hearing.  In March 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.

In September 2010, these matters were last before the Board, at which time they were remanded for further development.  Also, in September 2010, the Board remanded the Veteran's claim for service connection of posttraumatic stress disorder (PTSD), which was subsequently granted in an August 2012 rating decision and is not currently on appeal.
At the March 2013 Board hearing and following the issuance of the August 2012 Supplemental Statement of the Case (SSOC), relevant evidence was associated with the clams file.  In a March 2013 letter, the Veteran waived initial RO consideration thereof.  Accordingly, the Board may consider this evidence in the first instance. See 38 C.F.R. § 20.1304(c) (2012).

The Veteran is claiming that his left ankle condition renders him unable to obtain and maintain substantially gainful employment.  See e.g. March 2013 Board hearing transcript.  In this regard, the Board notes the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims (Court) held that if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a total disability evaluation based upon individual unemployability (TDIU) is warranted as a result of that disability.  As the Veteran has submitted evidence of unemployability along with his claim for an increased evaluation currently on appeal, the Board has included this "claim" in the present appeal.  

The issues of entitlement to an evaluation in excess of 30 percent for residuals of a left ankle sprain and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  It has been shown by competent and probative evidence to at least equipoise that the Veteran has bilateral hearing loss attributable to service.

2.  It has been shown by competent and probative evidence to at least equipoise that the Veteran has tinnitus attributable to service.  


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, service connection for bilateral hearing loss is established.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2012).

2.  Resolving doubt in favor of the Veteran, service connection for tinnitus is granted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a) (2012).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" -  the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for bilateral hearing loss if manifested to a compensable degree within one year of separation from service provided the rebuttable presumption provisions of § 3.307 are also satisfied.  38 U.S.C.A. 
§§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  Evidence which may be considered in rebuttal of service incurrence of a disease listed in 38 C.F.R. § 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease.  38 C.F.R. § 3.309(d).

Impaired hearing will be considered to be a disability for VA compensation purposes only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims that he incurred bilateral hearing loss and tinnitus in service, particularly due to exposure to noise from aircraft, while he was performing guard duty.  His DD Form 214, Report of Transfer or Discharge, demonstrates that he served as a Security Policeman in the Air Force.  It is therefore conceded that he was exposed to such noise.

A review of the Veteran's service treatment records discloses no complaints or diagnosis of hearing loss and tinnitus.  On the Veteran's entrance examination in October 1967, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
0 (10)
0 (10)
N/A
10 (15)
LEFT
10 (25)
0 (10)
0 (10)
N/A
10 (15)

NOTE: Prior to November 1967 service departments consistently used ASA units to record pure tone sensitivity thresholds in audiometric measurement.  VA currently uses ISO (ANSI) units.  For purposes of comparison between the service audiometric data and more recent VA audiometric data, the table above shows the ASA measurements recorded in service with the comparable ISO (ANSI) measurements in adjacent parentheses.

In November 2007, the Veteran filed his claim for service connection of bilateral hearing loss.  At this time, he related that during service, he served as a Security Policeman and was assigned to guard aircraft on the flight line.  He stated that since his time in the service, his hearing had gotten progressively worse.  In December 2007, the Veteran filed his claim for service connection of tinnitus.  He reiterated the circumstances of his service as a Security Policeman and that since service he had had a ringing in his ears.  In a January 2008 statement in support of his claims, the Veteran related that he experienced a noise in both of his ears that he could best describe as "crickets."  He also related that he clearly had hearing loss as his wife, friends and co-workers constantly asked him to repeat himself.  He stated that he felt that his hearing loss was directly related to his exposure to acoustic trauma from aircraft engines.  

In furtherance of attempting to substantiate his claims, the Veteran was afforded a VA audiologic examination in February 2008.  At this time, he complained of gradually progressive bilateral hearing loss accompanied by tinnitus.  He particularly related that his hearing loss had worsened over the past 4 to 5 years.  He also complained of constant tinnitus, described as the sound of crickets.  

In terms of in-service noise exposure, he related a history of exposure to noise from aircraft and weapons fire.  He noted that for 3 years he was assigned to guard aircraft, which involved him escorting planes while they were moving.  He reported only the use of earplugs in this capacity.  

With respect to post-service noise exposure, it was noted that he had worked as a manager of a drive-in theater for 1 year.  He also worked as a salesman for Caterpillar equipment, drove a dump truck and worked underground in a quarry.  He denied any exposure to hazardous noise and noted that most of his work was done in a covered cab.  He denied any significant recreational noise exposure. 

On VA audiological testing in February 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
35
45
LEFT
15
20
35
50
55

Pure tone averages were 30 for the right ear and 40 for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear.  These audiometrics meet VA's requirements for considering hearing loss a disability.  38 C.F.R. § 3.385 (2012).

The examination resulted in an assessment of bilateral sensorineural hearing loss.  The examiner did not have the benefit of the claims file at the examination and did not then render an etiological opinion.  

In an addendum entered the same month, the examiner reviewed the claims file and rendered negative etiological opinions on both matters.  In this regard, they explained that the Veteran's audiometrics at separation were clinically within normal limits and that the Veteran's current bilateral hearing loss occurred sometime following his military service and could be related to factors such as age, post-service noise exposure or other factors not yet identified.  In regards to tinnitus, they explained that it was likewise as likely as not due to the same causal factors as bilateral hearing loss, and thus occurred sometime after his discharge from service.

In a November 2008 statement, the Veteran related his disagreement with the denials for service connection of bilateral hearing loss and tinnitus.  He reiterated his history of in-service noise exposure and stated that these conditions began in service.  

In furtherance of substantiating his claims, the Veteran submitted a January 2009 private audiological report from the Missouri State Speech, Language and Hearing Clinic.  The report notes the Veteran's history of in-service and post-service noise exposure, as outlined herein above.  The Veteran then denied any significant post-service history of noise exposure, again noting that the cabs in which he worked were sound-treated.  He expressed that he had had tinnitus for "several years."  The report does not contain any etiological opinion directly attributing either bilateral hearing loss or tinnitus to service, but notes that the Veteran's audiological testing results were consistent with a history of noise exposure or possible presbycusis.  

In March 2010, the Veteran first testified before the Board.  At this time, he reiterated his history of in-service noise exposure, particularly noting that he worked as a Security Policeman on the flight line, which often involved exposure to noise from jet engines.  He also noted noise exposure from weapons fire, to include during his Vietnam service.  He explained that the only form of ear protection he used in service consisted of "little rubber earplugs" and that they were insufficient.  He offered a history of tinnitus and bilateral hearing loss in and since service.  

In March 2012, the Veteran was again afforded a VA audiologic examination.  At this time, the Veteran reiterated his history of both in-service and post-service noise exposure.  On VA audiological testing, pure tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
40
45
LEFT
15
15
15
35
55

Pure tone averages were 25 for the right ear and 30 for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  These audiometrics continued to meet VA's requirements for considering hearing loss a disability.  38 C.F.R. § 3.385 (2012).

The examiner assessed bilateral sensorineural hearing loss and based upon a review of the claims file, rendered negative etiological opinions on both bilateral hearing loss and tinnitus.  In terms of rationale, they explained that the service medical records clearly established that the Veteran was discharged from service with pure tone thresholds within clinical normal limits, and further that there was no evidence of a significant threshold shift or suggestion of changes to hearing sensitivity consistent with acoustic trauma.  They therefore concluded that hearing loss had its onset after service and was caused by factors that occurred after service.  

The examiner offered a similarly negative opinion on tinnitus, noting that the Veteran had taken a past medication known to cause tinnitus as an adverse reaction, and that he had hyperlipidemia, which could include tinnitus as a symptom.  The examiner also felt that tinnitus was most likely due to civilian occupational noise exposure.  

In March 2013, the Veteran again testified before the Board.  At this time, he offered a history of bilateral hearing loss and tinnitus in and since service.  He also reiterated his history of in-service noise exposure.  At the time of the hearing, he submitted a private opinion from E.M.H, Ph.D. and explained that this opinion supported the fact that bilateral hearing loss and tinnitus were attributable to service, despite the lack of a significant threshold shift shown by the in-service audiograms.  

In the private opinion, the Dr. H. explained that he had expertise in the study of auditory neuroscience.  Dr. H. stated that the VA examiners' conclusions were incorrect based upon "three lines of evidence," namely: 1) auditory sensitivity commonly rebounded to near original levels shortly after exposure to high intensity noise; 2) it was not uncommon for the development of tinnitus to be delayed after noise exposure; and 3) the Veteran's civilian occupation was not "of sufficient level to cause hearing impairment commensurate with what has been found through auditory testing."  

Dr. H. explained, with respect to bilateral hearing loss, that animal studies had shown that hearing sensitivity would rebound from acoustic trauma within a period of 2 to 3 days to within 25 decibels of their original level of sensitivity.  He stated that this indicated that unless hearing assessments were conducted immediately after exposure, the Veteran "very well could have shown clinically normal hearing limits, even though permanent hearing damaged had occurred."  

In terms of tinnitus, Dr. H. explained that tinnitus has been found to be closely related to exposure to high intensity noise.  He related that tinnitus occurred because high intensity noise damaged the hearing apparatus in such a way as to make it unresponsive to sounds at the same frequency as the noise.  He outlined that similar to noise-induced hearing loss, tinnitus tended to be delayed in development from the time of noise exposure.  He therefore stated that it was "not unreasonable to believe that [the Veteran] would not show immediate signs of hearing damage" even though such damage had occurred in service.

Dr. H. also addressed the history of post-service noise exposure.  In this regard, he explained that it was well established that the operation of heavy equipment produced high intensity noise that posed a risk to the hearing of operators.  However, he explained that the Veteran's work site had been inspected bi-annually to ensure that none of the employees was exposed to noise levels exceeding a pre-specified limit and that if such levels were exceeded, the employer required the use of hearing protection.  He concluded, therefore, that the finding that the Veteran did not use hearing protection post-service could not likely be the sole factor contributing to his hearing impairment.  He felt that the Veteran's hearing impairment was "at least in part" the result of in-service noise exposure.  

In resolving any doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  The Board acknowledges that the VA opinions are unfavorable, largely based upon the absence of any observed significant threshold shift from entrance to separation and apparent inference of significant post-service noise exposure.  Nevertheless, the opinions are at least counterbalanced by Dr. H.'s opinion, which explains that the Veteran's hearing loss could have occurred despite the lack of any such observed shift.  Given these conflicting opinions, and taking into account the Veteran's own lay report of having noticed hearing problems in and since service, as well as his denial of significant post-service noise exposure, the Board concludes that the evidence is at least in equipoise.  Certainly, hearing loss is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Consequently, the Board has resolved doubt in favor of the Veteran, and service connection for bilateral hearing loss is granted.

Likewise, the Board also finds that tinnitus is attributable to service.  The negative VA opinions with respect to tinnitus are likewise based upon the absence of any observed threshold shift.  Yet, the Veteran has explained that he had ringing in his ears in and since service.  Tinnitus is capable of lay observation.  Id.  Moreover, the Dr. H. relates tinnitus to the same etiology as bilateral hearing loss, i.e., acoustic trauma, which the Veteran was noted to have experienced in service.  Thus, the evidence is evenly balanced, both for and against the claim, and service connection for tinnitus is granted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus granted.

REMAND

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.

With respect to his claim for an increased evaluation of residuals of a left ankle sprain, the Veteran was last afforded a VA examination in March 2012.  At his Board hearing, the Veteran and his representative took issue with the examination report, noting that in section 16 of the Disability Benefits Questionnaire (DBQ) that imaging studies had been performed and contained abnormal findings.  Yet, they noted, the examiner did not indicate what those findings were in this section of the report.  Notably, the examination report cites an August 2009 radiographic report and contains an impression of "mild osteoarthrosis; otherwise negative."  

Further examination is necessary to decide the claim for an evaluation in excess of 30 percent for residuals of a left ankle sprain.  As outlined above, the examination report cites radiographs dated about 4 years prior to the examination.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Pursuant to 38 C.F.R. § 4.2 (2012), it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  Accordingly, further examination is necessary to decide this claim as the March 2012 VA examination does not adequately portray the current severity of the Veteran's residuals of a left ankle sprain.  

As noted above in the Introduction, the Veteran has raised a claim for TDIU, and such has not been addressed by the RO.  As the Veteran has not yet been notified as to how to substantiate such a claim, he must be given notice of that now.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2.  Conduct any necessary development for the adjudication of the TDIU claim.

3.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible, schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his service-connected residuals of a left ankle sprain.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination.  The examination report should specifically state the degree of disability present in the Veteran's left ankle and his current range of motion, as well as identify any objective evidence of pain.  Any other abnormalities, including ankylosis, resulting from the service-connected left ankle disability should be discussed.

The extent of any weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  The examiner is asked to opine as to whether any functional impairment demonstrated is analogous to ankylosis of the joint.

The examiner should also comment as to the impact of the Veteran's service-connected residuals of a left ankle sprain on his daily activities and his ability to maintain employment.

All opinions must be accompanied by an explanation of the underlying reasons for the conclusion.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claims, to include TDIU now currently part of this appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a SSOC and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


